 Case 3:19-cr-00239 Document 247 Filed 12/23/20 Page 1 of 17 PageID #: 24354




                    IN THE UNITED STATES DISTRICT COURT FOR
                    THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                  HUNTINGTON DIVISION


UNITED STATES OF AMERICA

v.                                                  CRIMINAL ACTION NO. 3:19-00239

RICKY L. HOUDERSHELDT, D.O.

                         MEMORANDUM OPINION AND ORDER

       Defendant Ricky L. Houdersheldt, D.O., was convicted by jury on August 10, 2020, of

seventeen counts of Distribution of a Quantity of a Controlled Substance, Not for Legitimate

Medical Purposes in the Usual Course of Professional Medical Practice and Beyond the Bounds

of Medical Practice, in violation of 21 U.S.C. § 841(a)(1). Sentencing is scheduled for January 6,

2021. On December 9 and 10, 2020, the Court held an evidentiary sentencing hearing on the United

States’ objection to paragraphs 54 and 76 of the Presentence Report (PSR) for failing to apply an

obstruction of justice enhancement pursuant to U.S.S.G. § 3C1.1. See Addendum to PSR, United

States’ Obj. #1, at 45; Sent. Memo. of the U.S., at 1-10, ECF No. 224. The Court also heard

evidence on Defendant’s objection to the inclusion of relevant conduct to the offenses of

conviction. See PSR, Def.’s Obj. #12; Sent. Mem. of Def., 2-40 ECF No. 225. Upon review of the

evidence and the arguments of the parties, the Court HOLDS IN ABEYANCE a final decision

on the United States’ obstruction of justice objection and GRANTS, in part, and DENIES, in

part, Defendant’s objection to relevant conduct.

                                              I.
                             Obstruction of Justice Enhancement

       Section 3C1.1 of the United States Sentencing Guidelines provides for a two-level increase

when a defendant:
 Case 3:19-cr-00239 Document 247 Filed 12/23/20 Page 2 of 17 PageID #: 24355




                willfully obstructed or impeded, or attempted to obstruct or impede,
                the administration of justice with respect to the investigation,
                prosecution, or sentencing of the instant offense of conviction, and
                (2) the obstructive conduct related to (A) the defendant's offense of
                conviction and any relevant conduct; or (B) a closely related
                offense[.]

U.S.S.G. § 3C1.1. In relevant part, Application Note 1 of the Commentary to this section explains

that this adjustment will apply if a “defendant’s obstructive conduct . . . occurred with respect to

the investigation [and] prosecution . . . of the defendant’s instant offense of conviction, and . . . [it]

related to . . . the defendant’s offense of conviction . . . .” U.S.S.G. § 3C1.1, cmt. n.1, in part.

Recognizing there can be wide variations in obstructive conduct, the Sentencing Commission set

forth non-exclusive examples of conduct to illustrate types of conduct for which the enhancement

is intended and not intended to apply. U.S.S.G. § 3C1.1, cmt. n.3. Included amongst the examples

warranting an enhancement is when a defendant “conceal[s] . . . evidence that is material to . . . [a]

judicial proceeding” or provides “materially false information to a judge.” U.S.S.G. § 3C1.1, cmt.

n.4(D) & (F), in part. Application Note 6 defines “material” as “evidence, fact, statement, or

information that, if believed, would tend to influence or affect the issue under determination.”

U.S.S.G. § 3C1.1, cmt. n.6. “The threshold for materiality . . . is conspicuously low.” United States

v. Gormley, 201 F.3d 290, 294 (4th Cir. 2000) (internal quotation marks and citations omitted).

However, if a defendant “provid[es] incomplete or misleading information, not amounting to a

material falsehood, in respect to a presentence investigation,” for instance, the conduct does not

ordinarily warrant the enhancement, but it may justify “a greater sentence within the otherwise

applicable guideline range[.]” U.S.S.G. § 3C1.1, cmt. n.5, in part.

        “In order to apply the obstruction of justice enhancement, the district court must find that

a defendant consciously acted with the purpose of obstructing justice.” Gormley, 201 F.3d at 294

(internal quotation marks and citations omitted). Additionally, even if a false statement had no

                                                   -2-
 Case 3:19-cr-00239 Document 247 Filed 12/23/20 Page 3 of 17 PageID #: 24356




actual effect on a proceeding, an obstruction of justice enhancement applies if the false statement,

if believed, could “influence or affect the issue under determination.” U.S.S.G. § 3C1.1, cmt. n.6;

Gormley, 201 F.3d at 294-95 (holding the district court did not error in applying the enhancement

where the defendant made a materially false statement that “could have affected the sentence

ultimately imposed within the guideline range”). Application Note 9 also provides that the

enhancement can apply based upon a defendant’s own conduct and if “the defendant aided or

abetted, counseled, commanded, induced, procured, or willfully caused” another’s conduct.

U.S.S.G. § 3C1.1, cmt. n.9. It is the government’s burden to prove “facts supporting the

enhancement by a preponderance of the evidence.” United States v. Andrews, 808 F.3d 964, 968

(4th Cir. 2015) (citing United States v. O'Brien, 560 U.S. 218, 224 (2010)).

       In this case, Defendant stated that the parties engaged in a reverse proffer in June 2020, in

which the United States represented that one of Defendant’s patients, D.L., was going to be a star

witness and that she had turned her life around after he stopped prescribing opioids to her.

Thereafter, Defendant actively sought to obtain Board of Pharmacy (BOP) records on D.L. from

the United States to determine if D.L. was still obtaining opioid prescriptions from other providers.

The United States provided him those records on July 17, 2020, and they revealed D.L. had

received eleven opioid prescriptions from two dentists who were her employers. 1 Defendant

contended the United States ran periodic BOP record checks on D.L. so it should have disclosed

that information earlier than it did. Defendant insisted this evidence was critical to his case and the

United States’ untimely disclosure of impeachment and exculpatory evidence just two weeks



       1
         The two dentists are in the same practice. The United States also disclosed that D.L. was
arrested on a charge of obtaining property in return for a worthless check in violation of West
Virginia Code § 61-3-39. In its Response to Defendant’s motion, the Government stated that D.L.
plead no contest in February 2020 to a misdemeanor. Opp. to Def.’s Motion to Dismiss Counts
One through Six of the Second Superseding Indictment, at 3, ECF No. 103.
                                                 -3-
  Case 3:19-cr-00239 Document 247 Filed 12/23/20 Page 4 of 17 PageID #: 24357




before trial impeded his ability to have a fair trial in violation of Brady v. Maryland, 373 U.S. 83

(1963), and Giglio v. United States, 405 U.S. 150 (1972).

            In its Response, the United States asserted the additional prescriptions D.L. received were

valid and for legitimate dental treatment. The United States also argued the disclosure did not

violate Defendant’s due process rights because he received the information in sufficient time prior

to trial.

            The Court heard arguments on the motion at the Pretrial Conference held on Wednesday,

July 29, 2020. At the hearing, counsel for the United States represented that they had just received

the BOP records when they turned them over to Defendant. However, immediately following the

hearing, the United States informed the Court and Defendant that the records actually were

provided to them much earlier than July 17 and before the parties had engaged in the reverse

proffer. Thereafter, the United States filed a “Notice of Record Production” (ECF No. 111), and

the Court scheduled a hearing on the matter for Friday, July 31, 2020. ECF No. 112. At the hearing,

Defendant challenged whether D.L.’s prescriptions were legitimate and renewed his motion to

dismiss the counts related to D.L. for late disclosure of impeachment evidence. To give Defendant

the opportunity to investigate the prescriptions, the Court entered an Order directing subpoenas be

issued for a deposition of one of the dentists and for the production of records. The parties

conducted the deposition of one of the dentists on Saturday morning, and the Court was satisfied

that any issues created by the late disclosure were remedied. The case then proceeded to trial on

Monday, August 3.

            Now, the United States has produced evidence that Defendant had a copy of D.L.’s BOP

records long before it produced them and prior to the reverse proffer. At the sentencing hearing

held on December 9, 2020, the United States offered the testimony of Chere Robertson, who



                                                    -4-
 Case 3:19-cr-00239 Document 247 Filed 12/23/20 Page 5 of 17 PageID #: 24358




worked for Defendant as a medical assistant. As part of her duties, Ms. Robertson ran BOP checks

of Defendant’s patients to review the prescriptions they were receiving to make sure they were

following the prescription guidelines in their contracts with Defendant. Ms. Robertson testified

that Defendant personally asked her to pull D.L.’s BOP records in May 2020, and she gave copies

of the records to the office manager and Defendant. Defendant did not provide any reason for his

request. She recalled pulling the records again in either June or July of 2020 and giving the records

to the office manager. 2 These records were obtained after Defendant was prohibited from writing

prescriptions and was no longer treating D.L.

       The United States also presented the testimony of Michael Goff, the Executive Director of

the Controlled Substance Monitoring Program Administrator for the West Virginia BOP. Mr. Goff

testified that to get an account with the BOP an individual must have a DEA and medical license.

Once an account is created, a physician can create delegate accounts so office staff can access

records. Regardless of who in an office accesses records, they only may be obtained for legal

purposes. Mr. Goff testified that accessing an individual’s prescribing history to prepare for

litigation is not a proper use of the system. Mr. Goff further testified and produced a record

showing Ms. Richardson username and password were used several times prior to July 17, 2020,

to access D.L.’s prescription history. See Gov’t Ex. 1b, User Tracker Report for Robertson (Oct.

27, 2020). Mr. Goff also produced a record showing that Defendant’s username and password

were used to access D.L’s prescription history several times between July 22 and August 26, 2020.

See Gov’t Ex. 1a, User Tracker Report for Houdersheldt (Oct. 27, 2020).




       2
        Ms. Robertson stated that the officer manager also asked her to pull D.L.’s record in
February 2020.
                                                -5-
 Case 3:19-cr-00239 Document 247 Filed 12/23/20 Page 6 of 17 PageID #: 24359




       The United States argues this evidence proves Defendant already had D.L.’s records before

it disclosed them to him in July. Thus, the United States contends Defendant deliberately

misrepresented to the Court that he needed those records to adequately prepare his defense and

that the timing of the United States disclosure warranted dismissal of all the charges related to D.L.

Therefore, the United States insists Defendant should receive a two-point enhancement under

U.S.S.G. § 3C1.1.

       Upon consideration of the evidence, the Court finds the evidence clearly establishes that

Defendant had obtained copies of D.L.’s records prior to July 17, when they were first disclosed

by the United States. The Court also finds there was no legitimate reason for Defendant to obtain

D.L.’s records on one occasion because he was no longer authorized to write prescriptions 3 and

he was no longer treating D.L. Although there is no evidence that defense counsel knew Defendant

had accessed the records before it was recently discovered by the United States, the Court is

troubled by the fact Defendant silently sat back and watched a flurry of events unfold based upon

his counsels’ insistence they did not have the records in time to investigate and potentially impeach

D.L.’s testimony. Defense counsel went so far as to ask that all the charges related to D.L. be

dismissed prior to trial, and they raised the issue as an error in Defendant’s post-trial motion. See

Def.’s Motion to Dismiss Counts One through Six of the Second Superseding Indictment, ECF No.

97; Mem. in Supp. of Def.’s Renewed Mot. for J. of Acquittal or Dis. or, in the alternative, a New

Trial, at 72-82, ECF No. 186. Certainly, as argued by Defendant, the United States was obliged to

give him the records. However, the United States’ missteps in providing him those records does

not change the fact Defendant already had them. In light of the evidence, the Court finds




       3
        As a condition of Defendant’s bond, he agreed that he would not write any controlled
substance prescriptions. Order Setting Conditions of Release, at 2 (Sept. 24, 2019), ECF No. 11.
                                                 -6-
 Case 3:19-cr-00239 Document 247 Filed 12/23/20 Page 7 of 17 PageID #: 24360




Defendant’s conduct warrants consideration under the Commentary to § 3C1.1. However, the

Court reserves until Sentencing to decide whether the conduct rises to the level of a two-point

enhancement or whether a sentence near the top of the Guideline range is appropriate.

                                               II.
                                        Relevant Conduct

       Turning next to relevant conduct, Defendant objects to the inclusion of drug quantities for

prescriptions Defendant wrote outside the counts of conviction. These additional prescriptions

were written for D.L., B.W., and R.W., all of whom were mentioned in the second superseding

indictment, and a fourth patient, K.S., who was never mentioned in the second superseding

indictment or at trial. Counting these prescriptions together with the counts of conviction results

in a significant increase to Defendant’s base offense level under the Sentencing Guidelines—from

a level 18 to a level 30. Nevertheless, the United States argues these prescriptions are properly

included as relevant conduct because they constitute “acts . . . that were part of the same source of

conduct or common scheme or plan as the offense of conviction.” U.S.S.G. § 1B1.3(a)(2).

       In considering the parties’ arguments, the Court is mindful that “the overarching design of

the Sentencing Guidelines is aimed at sentencing defendants in substantial part for ‘the actual

conduct in which the defendant engaged regardless of the charges for which he was indicted or

convicted.’” United States v. Agyekum, 846 F.3d 744, 751 (4th Cir. 2017) (quoting U.S.S.G.

§ 1A1.4(a)). Thus, a defendant may be sentenced more broadly than the offense of conviction

based on relevant conduct. Id. (citations omitted). Additionally, the United States is not required

to present at trial everything it intends to argue is relevant conduct. Similarly, this Court is not

bound by the trial evidence in calculating drug quantities for relevant conduct purposes. U.S. v.

Young, 609 F.3d 348, 358 (4th Cir. 2010) (citations omitted). However, not all conduct is relevant

conduct, and the Court must determine whether the United States has met its burden to establish

                                                -7-
 Case 3:19-cr-00239 Document 247 Filed 12/23/20 Page 8 of 17 PageID #: 24361




relevant conduct by a preponderance of the evidence. See United States v. Perry, 560 F.3d 246,

258 (4th Cir. 2009), as corrected (Mar. 31, 2009) (holding “[i]t has long been established that

sentencing courts may consider acquitted conduct in establishing drug amounts for the purpose of

sentencing, so long as the amounts are established by a preponderance of the evidence[,]” but

declining to address whether extreme circumstances warrant application of the clear and

convincing standard (citation omitted)). In considering whether these other prescriptions should

be included as relevant conduct, the Court finds instructive the Fourth Circuit’s recent decision in

United States v. Brizuela, 962 F.3d 784 (4th Cir. 2020).

       In Brizuela¸ the defendant was a physician who was convicted by jury of fifteen counts of

unlawfully distributing controlled substances outside the bounds of professional medical practice,

in violation of 21 U.S.C. § 841(a)(1), (b)(1)(C). 962 F.3d at 786, 789. Each of these counts was

“related to specific prescriptions written for five of [the defendant’s] patients[.]” Id. at 789. At

trial, the government called six of the defendant’s patients to testify about their treatment. Two of

the patients were amongst the five whose prescriptions were subject to the indictment, and the

other four patients had no charges associated with their treatment. Id.

       Prior to trial, the government gave the defendant and the district court notice that it intended

to introduce the additional patients’ testimony under Federal Rule of Evidence 404(b) “because it

was ‘necessary to complete the story of the crime on trial.’” Id. at 791 (quoting United States v.

Kennedy, 32 F.3d 876, 886 (4th Cir. 1994) (referred to as the “Kennedy doctrine”)). In the

alternative, the government argued the other patients’ testimony was admissible under Rule

404(b)(2) to show the defendant did not write the prescriptions by mistake or accident. Id. (footnote

omitted). On appeal, the defendant argued that the district court erred in permitting the testimony




                                                 -8-
 Case 3:19-cr-00239 Document 247 Filed 12/23/20 Page 9 of 17 PageID #: 24362




of the four patients whose treatment did not serve the basis of a criminal charge. Id. at 791. Upon

review, the Fourth Circuit agreed and reversed the defendant’s conviction. Id. at 793.

        In making its decision, the Fourth Circuit recognized that “not all prior ‘bad act’ evidence

is” barred from admission under Rule 404(b) as “evidence of another ‘crime, wrong, or other act

. . . to prove a person’s character in order to show that on a particular occasion the person acted in

accordance with the character.’” Id. (quoting Fed. R. Evid. 404(b)(1) (internal quotation marks

and citation omitted)). Instead, only extrinsic evidence, that is, evidence “separate from or

unrelated to the charged offense,” is covered by the Rule. Id. “In contrast, acts that are a part of,

or intrinsic to, the alleged crime do not fall under Rule 404(b)’s limitations on admissible

evidence.” Id. (internal quotation marks and citations omitted).

        In deciding if evidence is “intrinsic” to a charged offense, and not prohibited under Rule

404(b), the Fourth Circuit requires a “case-by-case, fact-based analyses” to determine if the

conduct “‘arose out of the same . . . series of transactions as the charged offense, . . . or is necessary

to complete the story of the crime on trial.’” Id. at 793-94 (quoting Kennedy, 32 F.3d at 886; other

citations and footnotes omitted). Whether evidence of uncharged conduct “completes the story”

requires a finding that the evidence is “probative of an integral component of the crime on trial or

provide[s] information without which the factfinder would have an incomplete or inaccurate view

of the other evidence or of the story of the crime itself.” Id. at 795. The Fourth Circuit emphasized

“that the evidence must be ‘necessary’ to ‘complete the story’ of the charged offense.” Id. (citing

Kennedy, 32 F.3d 885). In order to meet this requirement, courts must be careful “to ensure that

there is a clear link or nexus between the evidence and the story of the charged offense, and that

the purpose for which the evidence is offered is actually essential” to prevent propensity evidence

from being admitted under the pretext of the “‘complete the story’ doctrine.” Id.



                                                   -9-
 Case 3:19-cr-00239 Document 247 Filed 12/23/20 Page 10 of 17 PageID #: 24363




        Applying these criteria to the challenged evidence before it, the Fourth Circuit found the

testimony of the four patients whose treatment did not serve as the basis of a criminal charge was

not “necessary to ‘complete the story’ of the charged offenses and, therefore, described conduct

that was extrinsic to the offenses for which [the defendant] was charged.” Id. Importantly, the

Fourth Circuit looked to the Controlled Substances Act and the regulations and found “[a]n

unlawful distribution violation under § 841 is . . . charged by citing a specific prescription.” Id.

(italics added). In other words, “a doctor’s violation of § 841 is prescription specific, and writing

a prescription only violates § 841 if, in doing so, the doctor strays from bounds of professional

medical practices in treating that specific patient.” Id. at 797 (emphasis original; citations omitted).

For purposes of a § 841 offense under these circumstances, the “story” “is whether in writing the

cited prescription, the defendant doctor was treating the patient receiving the prescription within

the bounds of professional medical practices.” Id. (emphasis original).

        However, the Fourth Circuit found that none of the testimony challenged in Brizuela

“reference[d] or encompass[ed] any of the 21 prescriptions listed in the indictment,” nor did these

patients describe acts arising “from the same transaction, series of transactions or single criminal

episode as the charged offenses.” Id. at 796. Moreover, the Fourth Circuit found these patients did

not offer any testimony “necessary to prove a specific element of a charged offense or provide

information that was essential to understanding how the offense was committed.” Id. On the

contrary, their testimony was completely unnecessary to proving the actual charges and merely

invited jurors to find the defendant guilty by association and pattern. Id. It simply is not enough to

use uncharged conduct to show the extensiveness or severity of the defendant’s acts to be

admissible under the “complete the story” doctrine. Instead, the evidence must be clearly linked

to the charged offenses and “‘complete the story of the crime[s] on trial.’” Id. at 797 (quoting



                                                 -10-
 Case 3:19-cr-00239 Document 247 Filed 12/23/20 Page 11 of 17 PageID #: 24364




Kennedy, 32 F.3d at 885; emphasis added in Brizuela). Based upon the facts before it, the Fourth

Circuit held the government failed to sufficiently connect the treatment of the four additional

patients to the charges in the indictment to be admitted under the “complete the story” doctrine.

Id.

       Having found the testimony was not admissible under either of the government’s theories,

the Fourth Circuit then considered whether the introduction of that evidence was harmless error.

Faced with a close question on that issue, the Fourth Circuit ultimately found the government failed

to meet its burden of showing the introduction of the testimony was harmless. Therefore, the

Fourth Circuit vacated the defendant’s burden and reversed and remanded the case for a new trial.

Id. at 799-80.

       Although Brizuela involves the admissibility of testimony regarding uncharged conduct to

prove a defendant’s guilt, rather than evidence of uncharged conduct being attributed as relevant

conduct, the Court finds the principles underscored in Brizuela are significant here. Before

uncharged conduct can be considered relevant conduct, the United States must establish by a

preponderance of the evidence that the uncharged conduct constitutes a crime. In other words, the

specific prescriptions listed in the PSR must exceed the “bounds of professional medical practices

in treating that specific patient.” Id. at 797 (emphasis original). To determine whether this standard

is met, the Court must look at each specific prescription and compare it to the evidence presented

at trial and at the sentencing hearing. Following a thorough and painstaking review of the

prescriptions and evidence, 4 the Court finds as follows.



       4
          Included within the PSR’s calculation of relevant conduct are Gabapentin,
Dexmethylphenidate, and Suboxone. The United States stated it agrees that neither the Gabapentin
nor Dexmethylphenidate prescriptions should be used in calculating relevant conduct, and it took
no position on whether the Suboxone should be used. Given these representations, the Court shall
not include these prescriptions as relevant conduct.
                                                -11-
 Case 3:19-cr-00239 Document 247 Filed 12/23/20 Page 12 of 17 PageID #: 24365




       In determining offense and relevant conduct, the PSR adopted the expert report of Timothy

Munzing, M.D., a physician board certified in Family Medicine and expert in pain management,

who testified on behalf of the United States at trial and at the sentencing hearing. With respect to

D.L., the PSR identified 106 total controlled substance prescriptions between 2014 and 2019, 5 and

147 prescriptions for B.W. between a similar period. The chart in the PSR breaks out prescriptions

by separating the substances, identifying them by brand name, listing the date of issuance, and

detailing the number of pills or patches ordered. In D.L.’s case, it results in separate calculations

of drug weights for Norco, Adderall, Dexedrine, Percocet, Tylenol #4, Suboxone, and small

amounts of three other substances. A similar chart is included for prescriptions written for B.W.,

but it consists of Fentanyl patches, Morphine Sulfate, Xanax, and Valium. The PSR also accepts

Dr. Munzing’s report as to numerous prescriptions for R.W. and K.S., using similar charts to

support finding these prescriptions are relevant conduct. Considering the trial testimony and

exhibits, and the testimony and exhibits submitted at the sentencing hearing, the Court accepts, in

part, and rejects, in part, the list of prescriptions added to the PSR as relevant conduct.

       As to the prescriptions for D.L., the Court rejects the prescriptions listed in the chart, other

than the four resulting in the counts of conviction, finding the United States has not demonstrated

by a preponderance of the evidence that these prescriptions were illegal. In reaching this

conclusion, the Court finds the evidence does not establish that each prescription was a knowing

and intentional distribution of a controlled substance, not for legitimate medical purposes in the

usual course of professional medical practice and beyond the bounds of professional medical

practice. Though likely not in compliance with the standard of care for treating chronic pain




       5
       This figure includes eleven prescriptions for Suboxone and two prescriptions for
Gabapentin.
                                                 -12-
 Case 3:19-cr-00239 Document 247 Filed 12/23/20 Page 13 of 17 PageID #: 24366




through the use of opioids, Defendant may have had a reasonable, good-faith belief that his use of

opioids and benzodiazepines was for a legitimate medical purpose. Despite lax, or worse,

documentation and/or examinations, Defendant was very familiar with D.L. and, in fact, was

seeing her in his office weekly during the period of time covering the charged conduct and on at

least a monthly or so basis throughout the 2014-19 period. As she testified at trial, Defendant well

knew that she was engaged in challenging physical labor—running a farm—and often had to deal

with pain. The incompleteness of his records and the absence of exam findings, for a patient he

knew well and monitored regularly, carries less significance than the United States urges. At trial,

that Defendant seemingly ignored suspicious drug screen results, where “no more meds” or such

was written, certainly supported Dr. Munzing’s and the United States’ theory. However, at the

sentencing hearing, the medical assistant explained that such notations meant merely that any

future prescriptions had to be discussed with and approved by the doctor. More importantly, the

facts are that D.L. tried Suboxone alternatives under Defendant’s care on two occasions, and the

reasons she did not continue were unrelated to Defendant. D.L. also testified, and the prescription

records confirm, that on more than one occasion she sought less pain medication so Defendant

switched her to Tylenol #4 and, over time, tapered the morphine milligram equivalents (referred

to as MMEs) dosage.

       The bottom line is this: for any prescription to be included in the offense and relevant

conduct, it must constitute a crime. To do so, each must be considered and supported by evidence

to meet the elements of the offense. The Court cannot rely on sweeping generalizations of

impropriety or assume a pattern of conduct, suspecting that some relevant facts exist but not having

evidence that it is so. When reviewing a physician’s decisions in prescribing a controlled

substance, the Court must focus on the facts at that time, considering that over time the course of



                                               -13-
 Case 3:19-cr-00239 Document 247 Filed 12/23/20 Page 14 of 17 PageID #: 24367




treatment of the patient’s condition may change, the options available to the doctor may be

different, and other factors may come into play that alter the assessment. Further, this case presents

none of the circumstances often cited as indicia of criminality in physician prescribing cases, such

as patients traveling long distances to see the doctor, paying in cash, utilizing multiple pharmacies,

or instructing patients how to seek prescriptions.

       In the case of D.L.’s prescriptions, other than the offenses of conviction, the Court is not

persuaded that all the other prescriptions were illegal; thus, they cannot be included as relevant

conduct. There was not evidence the MME doses, even if medically unreasonable, were so extreme

that they exceed the bounds of medical judgment. Further, the length of time she received opioids

does not surpass some sort of duration limit, beyond which it is per se illegal. As James Murphy,

M.D., a pain and addiction medicine specialist, testified at the sentencing hearing on behalf of

Defendant, concomitant use of opioids and benzodiazepines is disfavored but not precluded. There

clearly are serious risks, but no evidence those risks were born out. The United States has not

established this “polypharmacy” makes these dual prescriptions criminal in the context of these

patients, and the patients did report anxiety, depression, and similar concerns for which

benzodiazepines are appropriate.

       Turning to B.W., key facts are unlike those in D.L.’s case and compel a different result.

Dr. Munzing testified at trial that during the period covering the counts of conviction for this

patient, Defendant persisted with extremely high MME doses with little, if any, consideration of

alternatives, despite signs the patient was addicted. This high level went on for years as both

Fentanyl and Morphine were prescribed together regularly from 2014-19. However, the Court

cannot base the finding of an illegal prescription on the MME dose amount standing alone. Rather,

the surrounding circumstances relative to each particular prescription must support the finding.



                                                -14-
 Case 3:19-cr-00239 Document 247 Filed 12/23/20 Page 15 of 17 PageID #: 24368




This analysis requires consideration of the progress notes, drug screens, and other facts to conclude

that a “red flag” is more than suspicious. The evidence before the Court does not meet this test for

prescriptions outside the time period covered by the indictment—March 2018 through March

2019—about which Dr. Munzing testified and identified pertinent records.

       Dr. Munzing pointed to particular office notes for March 2, 2018, demonstrating Defendant

continued writing high dose prescriptions on that date without evidence that B.W.’s condition

supported them. His records reflected no real physical examination, but also “no acute distress” or

any support for the Fentanyl patch or Morphine he prescribed. Then, a few months later on June

14, 2018, he noted B.W.’s complaints of constipation and tooth decay due to chronic opioid use,

two “red flags,” but reissued the same high dose opioids. At an office visit on September 4, 2018,

the patient’s dependency on the pain medication was again noted, but no change in treatment was

considered. Dr. Munzing concluded that for a three-year period, Defendant had simply prescribed

very high levels of opioids with no supporting findings or documentation, little or no information

on B.W.’s mental health or possible addiction, and no effort to taper or alter opioids. The final

specific medical record cited by Dr. Munzing at trial was the drug screen of March 25, 2019, which

repeated suspicious findings. The Court refuses to go outside this time period to assess relevant

conduct against Defendant. The Court will instruct the Probation Office to recalculate the drug

quantity to conform to this ruling and provide it to counsel.

       As to K.S., the evidence shows she was a patient of Defendant’s for several years. At the

sentencing hearing, the United States focused Dr. Munzing’s testimony on the period between

March 2017 to June 2019. During that period, numerous prescriptions for controlled substances

were written for her by Defendant. Her addiction was frequently noted, and she had been on

Suboxone periodically before this time period. Dr. Munzing criticized Defendant’s poor



                                                -15-
 Case 3:19-cr-00239 Document 247 Filed 12/23/20 Page 16 of 17 PageID #: 24369




documentation, inadequate explanation for continuing opioid and other controlled substances, and

suspicious notations of the office forms. Though the MME of Defendant’s prescriptions to K.S.

reached as high as 180, it was often lower than 180 and not nearly as high as that for patient B.W.

It also is apparent that K.S. had several serious medical problems besides her opiate use, for which

Defendant provided follow-up care.

       K.S. died in September 2020, so without the benefit of her testimony, the Court is reluctant

to hold Defendant criminally liable for what may have been just poor medical judgment. Unlike

B.W., Defendant’s opioid prescriptions for K.S. were not extraordinarily high over a period of

years, and K.S.’s attempts to address her addiction by turning to Suboxone were reasonable steps

by Defendant to treat her. The variety and nature of her other medical problems made treating her

pain more complex. Given all these considerations, the Court cannot conclude that the

prescriptions Defendant wrote for K.S. were “not for legitimate medical purposes in the usual

course of professional medical practice and beyond the bounds of medical practice.” Thus, the

Court rejects the prescriptions written for K.S. as relevant conduct.

       Turning last to R.W., the Court reaches the same conclusion as the jury with respect to the

prescriptions written by Defendant. R.W. has a complicated medical history, and he turned to

Defendant as his primary care physician. However, R.W. also went to specialists, and he was

actively engaged with his doctors. Though the same general criticisms expressed by Dr. Munzing

apply to Defendant’s treatment of R.W., poor documentation and questionable physical exams are

not strong evidence of criminality. Additionally, the MME levels were much lower than B.W.’s.

Therefore, the Court finds the United States has failed to meet its burden of showing that the

prescriptions Defendant gave R.W. should be counted as relevant conduct.




                                                -16-
 Case 3:19-cr-00239 Document 247 Filed 12/23/20 Page 17 of 17 PageID #: 24370




                                            III.
                                        CONCLUSION

       Accordingly, for the foregoing reasons, the Court the HOLDS IN ABEYANCE a final

decision on the United States’ obstruction of justice objection and GRANTS, in part, and

DENIES, in part, Defendant’s objection to relevant conduct. The Court further DIRECTS the

Probation Office to submit an Addendum to the Presentence Report on or before Monday,

December 28, 2020, with revised calculations that only count as relevant conduct the prescriptions

written for B.W. between March 2018 through March 2019 and that disregard as relevant conduct

the prescriptions written for D.L., K.S., and R.W.

       The Court DIRECTS the Clerk to send a copy of this Order to the defendant and counsel,

the United States Attorney, the United States Probation Office, and the United States Marshal.


                                             ENTER:         December 23, 2020




                                             ROBERT C. CHAMBERS
                                             UNITED STATES DISTRICT JUDGE




                                               -17-
